IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT


                                          No. 96-20763
                                       (Summary Calendar)




TEEL E. HAGEN
                                                                             Plaintiff-Appellant,

                                               versus


KINDERCARE LEARNING CENTERS, INC.,

               and

REBECCA WALTERS
                                                                             Defendants-Appellees.



                           Appeal from the United States District Court
                               for the Southern District of Texas
                                        (CA-H-95-1638)


                                January 27, 1997
Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

       Teel Hagen (“Appellant”) appeals to this court the district court’s grant of Summary

Judgment in favor of Defendants Kindercare Learning Centers, Inc., and Rebecca Walters. Appellant

contends that the district court reversibly erred in granting summary judgment because there were


       *
        Pursuant to Local Rule 47.5, the court has determined t hat this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
genuine issues of material fact surrounding (1) Appellant’s prima facie case and (2) the reason given

for Appellant’s termination.

       We have reviewed the record and briefs and perceive no reversible error. Accordingly, the

judgment appealed is AFFIRMED for the reasons as set forth in the July 10, 1996, Memorandum and

Order of the district court.




                                                 2